Citation Nr: 0824360	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-18 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to separate compensable ratings for a cataract 
and glaucoma, currently evaluated with status post 
penetrating keratoplasty for keratoconus, left eye, with 
glaucoma, astigmatism, corneal scarring, cataract, and 
aphakia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for left eye glaucoma, astigmatism, corneal 
scarring, cataract, and aphakia, secondary to service-
connected Graves disease, and rated those disabilities 
together with the already service-connected left keratoconus, 
status post penetrating keratoplasty, rated at 30 percent, 
for a combined left eye disability rating of 30 percent.  In 
January 2007, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  The veteran's left eye glaucoma, astigmatism, corneal 
scarring, cataract, and aphakia are secondary to his service-
connected Graves disease.

2.  The veteran's right eye is not service-connected; the 
right eye is not blind.

3.  Since October 27, 1998, the veteran's left keratoconus, 
status post penetrating keratoplasty, has been manifested by 
corrected visual acuity no worse than 20/80.

4.  There is no enucleation of the left eye, nor is there a 
serious cosmetic defect.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
keratoconus, left eye, status post penetrating keratoplasty, 
with glaucoma, astigmatism, corneal scarring, cataract, and 
aphakia, to include separate compensable ratings for glaucoma 
and a cataract, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.75, 4.78, 4.79, 
4.80, 4.84(a), Diagnostic Codes (DCs) 6028, 6035, 6066, 6070, 
6080 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's left eye keratoconus, status post penetrating 
keratoplasty, is rated 30 percent disabling, the minimum 
rating for keratoconus that medically requires a contact 
lens.  38 C.F.R. § 4.84a, DC 6035.  Alternatively, 
keratoconus may be rated based upon impairment of visual 
acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. §§ 4.75; 4.84a, DCs 6067 to 6079.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet, lesser extents of vision, particularly perception of 
objects, hand movements, or counting fingers at distances 
less than 3 feet, being considered of negligible utility.  38 
C.F.R. § 4.79.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, the vision of both eyes, before and 
after suffering the aggravation, are to be evaluated, 
subtracting the former evaluation from the latter except when 
the bilateral vision amounts to total disability.  In the 
event of subsequent increase in the disability of either eye, 
due to intercurrent disease or injury not associated with 
active service, the condition of the eyes before suffering 
the subsequent increase will be taken as the basis of 
compensation subject to the provisions of § 3.383(a).  38 
C.F.R. § 4.78.

Compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of non-service-connected 
disability, as if both disabilities were service-connected, 
is permissible, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

Significantly however, 38 C.F.R. § 3.383(a) has been 
interpreted to mean that the rating for service-connected 
blindness in one eye is established without regard to any 
nonservice-connected vision impairment in the other eye, 
unless that nonservice-connected eye is blind.  Villano v. 
Brown, 10 Vet. App. 248 (1997); Bagwell v. Brown, 9 Vet. App. 
336 (1996); Boyer v. West, 12 Vet. App. 142 (1999); 
(discussing the premise that VA has no authority to award 
disability compensation for a nonservice-connected disability 
absent specific authorization by statute).

Treatment records dated from June 2000 to January 2008, and 
reports of VA examination dated in December 1998, January 
2001, March 2004, and April 2005, demonstrate that the 
veteran's left eye is not enucleated and that there are no 
serious cosmetic defects with respect to the left eye.  These 
records also show that the corrected visual acuity of the 
left eye has been no worse than 20/80 throughout the pendency 
of the appeal, and that the veteran's right eye is not blind.  
As the veteran is not blind in either eye, the provisions 
pertaining to compensation for the combination of service-
connected and nonservice-connected disabilities, where 
blindness in each eye is shown, do not apply.  38 U.S.C.A. 
§ 1160; 38 C.F.R. § 3.383.

The veteran is currently in receipt of a 30 percent rating 
under 38 C.F.R. § 4.84a, DC 6035.  That is the single maximum 
rating available under that diagnostic code.  A higher rating 
for keratoconus is warranted only based upon impairment of 
visual acuity.  For a higher rating of 40 percent, the 
veteran must have corrected visual acuity of at least 10/200 
in his service-connected eye.  However, because the corrected 
visual acuity of his service-connected left eye has been no 
worse than 20/80 throughout the pendency of the appeal, he is 
not entitled to higher rating of 40 percent based upon 
impairment of visual acuity.  The Board acknowledges that the 
veteran has asserted that he is unable to wear his contact 
lens for extended periods of time, and that he therefore 
believes his visual acuity should be rated on the basis of 
uncorrected vision.  Even if VA regulations permitted such an 
evaluation, which they do not, he would still not be entitled 
to a rating higher than 30 percent, as his uncorrected visual 
acuity has been no worse than 20/80.

The Board now turns to the veteran's assertions that he is 
entitled to separate compensable ratings for his glaucoma and 
cataract of the left eye.  Because the left eye is not 
enucleated and there are no serious cosmetic defects with 
total loss of vision, the combined ratings for the veteran's 
left eye disabilities in this case may not exceed the amount 
for total loss of vision of that eye.  38 C.F.R. § 4.80.  
Because the veteran's nonservice-connected right eye is not 
blind, the vision in that eye is considered to have corrected 
visual acuity of 20/40, or normal vision.  VAOPGPREC 32-97 
(August 29, 1997), 62 Fed. Reg. 63605 (1997) (where hearing 
loss is service-connected for only one ear, the hearing loss 
in the nonservice-connected ear is considered to be normal 
for purposes of rating the service-connected disability).  
Under the diagnostic criteria for impairment of visual 
acuity, where there is only one service-connected eye, and 
the nonservice-connected eye has corrected visual acuity of 
20/40, the maximum available rating is 30 percent.  38 C.F.R. 
§ 4.84a, DC 6070.  Thus, the combined ratings for the 
veteran's left eye may not exceed 30 percent.  As a 30 
percent rating is the maximum allowable rating in this case 
under 38 C.F.R. § 4.80 and 38 C.F.R. § 4.84a, DC 6070, and 
the veteran is already in receipt of a 30 percent disability 
rating under DC 6035, the veteran may not be awarded separate 
compensable ratings for his glaucoma and cataract of the left 
eye.

The Board appreciates the veteran's complaints regarding the 
severity of his left eye disability, and has considered 
whether a higher rating might be warranted for any period of 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the weight of the credible evidence 
demonstrates that the veteran's left eye disability has 
warranted no more than a 30 percent rating since October 27, 
1998, when the veteran filed his claim for an increased 
rating.

The potential application of various provisions of the 
regulations have been considered, whether or not they were 
raised by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board has considered whether this case 
warrants referral for consideration of an extraschedular 
rating pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
left eye disability has necessitated frequent periods of 
hospitalization or that his left eye disability alone 
produces marked interference with his employability.

As the preponderance of the evidence is against the claim for 
an increased rating, or for any separate ratings for 
cataracts and glaucoma, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and February 
2007; rating decisions in February 2000 and September 2002; 
statements of the case in February 2000 and November 2002; 
and supplemental statements of the case in March 2004 and 
June 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
and a special advisory opinion from the Director of 
Compensation and Pension in relation to this claim.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Separate compensable evaluations for a cataract and glaucoma, 
currently evaluated with status post penetrating keratoplasty 
for keratoconus, left eye, with glaucoma, astigmatism, 
corneal scarring, cataract, and aphakia, are denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


